ORDER

PER CURIAM.
Plaintiffs Donald and Lynne Rosenfeld appeal the judgment of the Circuit Court of St. Louis County awarding defendant Deborah Boniske $68,105.94 in damages. The Rosenfelds contend that the trial court erred in: (1) finding that there was a valid contract between the parties; (2) finding the contract’s sale contingency required the Rosenfelds to exercise reasonable efforts to sell their home; (3) finding the Rosenfelds did not exercise reasonable efforts to sell their home; and (4) awarding Ms. Boniske $68,105.94 in damages.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential *512value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).